DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Debord et al., International Publication No. WO/2017/013238 (hereinafter referred to as Debord – for citation purposes USPG-PUB No. 2019/0010418 is being used).  
Regarding claims 16-24 and 31-34, Debord discloses a lubricant composition comprising a Group III base oil (component (ii) of claim 16 and reads on claim 19) (see Table 1) to which is added 0.2 wt% of a molybdenum dithiocarbamate (as recited in component (i) of claim 16 and reads on claims 17-18 and 32) (see Tables 1-2 and 5) wherein the properties of the inventive compositions are done in the course of at least one oil change interval without adding fresh lubricant, having travelled about 10,500 km (as recited in claims 16 and 31) (Para. [0025]-[0027] and see Examples and see claim 16 of Debord).  Debord further discloses the presence of additional additives including 0.5 to 2 wt% of antioxidants including diphenylamine, calcium-based detergents, 1 to 15 
Debord does not explicitly disclose the prevention or reduction of preignition events as recited in claim 16. It is the position of the examiner, however, that as Debord explicitly discloses all the claimed components of claim 16 that the composition would inherently reduce preignition events as recited in claim 16.  
	
Regarding claims 25-30 and 35, see discussion above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al., US Patent Application Publication No. 2015/0322367 (hereinafter referred to as Patel).    
Regarding claims 16-24 and 31-34, Patel discloses a lubricant composition comprising a mixture of Group III and IV base oils (component (ii) of claim 16 and reads on claim 19) (see Figure 1) to which is added 0.1 to 2.5 wt% of molybdenum dithiocarbamate friction modifier (as recited in component (i) of claim 16 and reads on claims 17-18 and 32) (Para. [0153]-[0161]) wherein the properties of the inventive compositions are done in the course of at least one oil change interval without adding fresh lubricant, having travelled about 15,000 miles (as recited in claims 16 and 31) (Para. [0203]).  Patel further discloses the presence of additional additives including 0.01 to 2 wt% of antioxidants including diphenylamine, calcium-based detergents, 0.25 to 2 wt% of viscosity index improvers including homopolymers or copolymers of hydrogenated or non-hydrogenated of styrene (as recited in claims 20-24 and 33-34) (Para. [0133]-[0139] and [0140]-[0147] and see Example 1/Figure 8).        

Regarding claims 25-30 and 35, see discussion above.  

Conclusion
There were unused X references from the ISR report.  The examiner is of the position that the prior art cited adequately reads on the claims as instantly recited.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771